Citation Nr: 0415227	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension and 
coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.   


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  The veteran is seeking 
service connection for (1) diabetes, and (2)  hypertension 
and coronary artery disease.

In March 2004, the RO received medical evidence from the 
veteran.  This evidence was received subsequent to the 
issuance of the statement of the case (SOC), which was issued 
in March 2003.  This evidence was also received prior to 
certification of the issues on appeal to the Board.  
Furthermore, the appellant did not submit a written waiver of 
initial consideration of the new evidence by the originating 
agency, and the RO did not provide a supplemental statement 
of the case with review of the additional evidence.  Given 
the foregoing, and as it appears that the evidence received 
in March 2003 is pertinent to the issues in appellate status, 
the Board is required to take action pursuant to 38 C.F.R. § 
19.31(b) to ensure preliminary consideration by the 
originating agency. 

In this regard, review of the private medical records 
received reveals that a January 2004 statement is material to 
the claims in that it provides a medical opinion that service 
medical records indicated that the veteran was diagnosed with 
diabetes mellitus.  That statement also addresses the issue 
of nexus with respect to heart disease.  There is a 
handwritten note on the January 2004 statement indicating 
that the RO found that statement to be essentially word for 
word the same as one received in January 2001.  However, 
review of the two documents does show that different 
information material to this matter was provided.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003), modified VA's duty to notify and duty to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  The VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, VA is to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should review the record, to 
include the evidence received by the RO 
in March 2004 without a waiver of 
originating agency review, and determine 
whether entitlement to service connection 
is in order for diabetes, and 
hypertension and coronary artery disease.  
If the decision remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the March 2003 
statement of the case, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


